Citation Nr: 1641531	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder due to military sexual trauma (MST).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder due to MST.

3.  Entitlement to service connection for dizziness, claimed as secondary to hearing loss.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to a temporary total (100 percent) rating (TTR) under 38 C.F.R. § 4.30 for convalescence from treatment of an acquired psychiatric disorder.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to October 1974.

This matter is on appeal from a rating decisions issued in November 2010 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's request to discontinue his nonservice-connected pension has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder,
dizziness, a back disability, a sleep disorder, and a TTR under 38 C.F.R. § 4.30 for convalescence from treatment of an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2007, the RO denied a claim for service connection for PTSD.

2.  The evidence received since the RO's May 2007 decision, which denied a claim for service connection for PTSD, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's May 2007 decision, which denied a claim for service connection for PTSD; the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for an acquired psychiatric disorder in December 2010.
At the time of his last final denial, evidence of record included service treatment records, a PTSD questionnaire, and VA medical records. 

Since the last final denial, evidence added to the record includes the Veteran's statements, VA and private treatment records, VA examinations, and a Social Security Administration (SSA) decision.

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received, to this extent, the appeal is granted.


REMAND

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran contends that he has an acquired psychiatric disorder that is related to his service, including military sexual assault (MST) by a drill sergeant during service during the second week of basic training in December 1973.  See, June 2011 statement.

Post-service, VA medical records include a June 2006 social work note which indicates that when the Veteran went home on leave his fiancée was killed in a car accident and he was at the scene of the accident.  He received multiple Article 15s for going AWOL when he returned to service.  The Veteran also indicated that there was an incident in which he froze on a grenade range and his drill sergeant knocked the grenade out of his hand before it exploded.  He endorsed depression, anxiety, and some paranoid thinking, but did not mention any MST.  The licensed social worker stated that there appeared to be multiple issues with this case including the fact that although one of his diagnoses may in fact be PTSD, his main traumatic event occurred while on leave from military duties.

In a May 2007 PTSD stressor statement, the Veteran stated that sometime from September 1973 to December 1973, he saw a soldier's broken leg with the bone protruding out of the skin which was "nerve shattering."  He was also nearly killed on the firing range when one of the soldiers went "crazy."

However, in May 2007, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors and stated that he was not in combat during service.

On May 2010 VA PTSD examination he presented with a pre-military history of witnessing the death of a close friend in a gang-related incident.  The examining psychologist diagnosed anxiety disorder, not otherwise specified (NOS) and depressive disorder (NOS).  The examining clinical psychologist noted that he complained of depression or excessive worry in an August 1974 report of medical history.  However, he opined that it is less likely that these disorders are related to his service based on the rationale that he did not seek psychiatric treatment until more than 20 years following discharge from service and had a number of post-service stressors that were most likely associated with depression and anxiety (arrest record, chronic substance abuse, unemployment, financial difficulties).  With regard to the claimed sleep disorder, the examining clinical psychologist would have to resort to mere speculation to opine whether his impaired sleep is related to the depression disorder, NOS or anxiety disorder, NOS.
 
In an October 2010 addendum, the May 2010 examining clinical psychologist opined that he would have to resort to mere speculation to opine whether it is as least as likely as not that the Veteran's records support the occurrence of a military sexual assault and stated that the MST was not verified.  He pointed out that the military records refer to several Article 15s and the Veteran complained of problems with sleep and depression during active duty.  However, while these issues could be signs of MST, they could also be indicative of many problems other than MST.

Private treatment records include an October 2009 report which shows that he was vague about the MST.  VA medical records include a report printed in November 2010 which shows that he denied any history of sexual abuse.

However, in an October 2012 medical opinion a VA clinical psychologist indicated that she reviewed his medical records and DD 214 and history of distressful combat events which indicate a full range of PTSD symptoms more than likely due to his MST.

As such, it remains unclear whether the Veteran has a currently diagnosed acquired psychiatric disorder that is related to his service or to post-service stressors, the Board must remand for an additional examination and opinion to determine the nature and etiology of any current diagnosed acquired psychiatric disorder.

Additional VA treatment records should also be associated with the claims file.

The record also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  An October 2007 SSA determination shows that he was awarded benefits, in part, for a psychotic disorder.  Since the Board is remanding this case for further development, VA should also attempt to obtain these records.

In addition, following the September 2014 Statement of the Case (SOC), in March 2015 the Veteran's representative submitted additional VA treatment records in support of the claims.  However, these records have not been considered by the RO, and the Veteran has not waived initial RO consideration of that evidence.  38 C.F.R. § 1304 (2015).  Without a written waiver of initial RO consideration of the additional evidence, the Veteran's claims must be returned to the agency of original jurisdiction for readjudication.  Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, as the resolution of the claim for service connection for an acquired psychiatric disorder might impact the issue of entitlement to service connection for a sleep disorder, secondary to an acquired psychiatric disorder and a TTR under 38 C.F.R. § 4.30 for convalescence from treatment of an acquired psychiatric disorder, the issues are inextricably intertwined, and the claims for service connection for a sleep disorder and a TTR must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder, sleep disorder, dizziness, and back disability, including those from the Bay Pines, Miami, and Gainesville VA Health Care System, dated from January 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of his acquired psychiatric disorder.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Diagnose any current acquired psychiatric disorder, including PTSD, anxiety disorder, and depressive disorder due to MST.

a)  Is it at least as likely as not (50 percent or more probability) that any acquired psychiatric disorder, including anxiety disorder and depressive disorder, had its onset in or is etiologically-related to the Veteran's active duty service?  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

b)  If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis, including any stressors prior to or after service.

If the stressor involves a MST event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.

As the Veteran's claim is largely based on personal testimony regarding symptoms and his psychological history, the examiner should address the Veteran's reliability in his reports of symptomatology and alleged stressors.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, with consideration of the pertinent evidence submitted since the September 2014 SOC.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


